      Case 2:20-cv-00376-MJH-MPK Document 10 Filed 06/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TODD ANTHONY ROBINSON also known                 )
as Todd Anthony Glover,                          )      Civil Action No. 20-376
                                                 )      District Judge Marilyn Horan/
              Petitioner,                        )      Magistrate Judge Maureen P. Kelly
                                                 )
                     v.                          )
                                                 )
ORLANDO HARPER,                                  )
                                                 )
              Respondent.                        )


                                            ORDER

       On April 28, 2020, Magistrate Judge Kelly issued a Report and Recommendation

recommending that the Petition for Writ of Habeas Corpus be dismissed pre-service pursuant to

habeas Rule 4. Petitioner was informed that he could file objections to the Report by May 15,

2020. As of May 21, 2020, the Court had not received any objections from Petitioner, and,

following a de novo review of the record and the Report, adopted the Report and

Recommendation as the opinion of the Court. The Court thus dismissed this matter.

       Subsequently, the Court received a letter from Petitioner on May 28, 2020 stating that he

had placed his objections in the Allegheny County Jail’s institutional mailbox on May 15, 2020

but was concerned that it had not actually been mailed. The following day, May 29, 2020, the

Court received Petitioner’s objections. The Court accepts Petitioner’s position, and finds that he

timely submitted his objections.

       However, upon review of Petitioner’s objections and a de novo review of the record and

the Report and Recommendation, the Court finds that the outcome is unchanged. Petitioner has
         Case 2:20-cv-00376-MJH-MPK Document 10 Filed 06/01/20 Page 2 of 2




not exhausted his administrative remedies, and he has not established that extraordinary

circumstances exist that would allow him to forego administrative exhaustion.

         IT IS THEREFORE ORDERED this 1st day of June 2020, after de novo review of the

record, the Report and Recommendation, and Petitioner’s Objections thereto, the Petition for

Writ of Habeas Corpus is dismissed pre-service. And to the extent one is required, a certificate

of appealability is denied. The Report and Recommendation is adopted as the opinion of the

Court.



                                                    BY THE COURT:



                                                    MARILYN J. HORAN
                                                    UNITED STATES DISTRICT JUDGE

cc:      The Honorable Maureen P. Kelly
         United States Magistrate Judge


         TODD ANTHONY ROBINSON
         53930
         Allegheny County Jail
         950 Second Avenue
         Pittsburgh, PA 15219




                                                    2
